Case 9:19-cv-80612-RKA Document 62 Entered on FLSD Docket 03/04/2020 Page 1 of 11



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.: 19-80612-CIV-Altman/Reinhart


  WIDLER ALEXANDRE,

                                  Plaintiff,

  vs.


  MILLENIA HOUSING MANAGEMENT, LTD
  a/k/a MILLENIA HOUSING MANAGEMENT,
  et al.,

                          Defendants.
  ____________________________________/

                        REPORT AND RECOMMENDATION ON
            PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES AND COSTS (DE 58)

            Currently before the Court is Plaintiff’s Motion for Attorneys’ Fees and Costs. DE 58.

  This motion was referred to the undersigned by the presiding District Judge. DE 60. The

  undersigned has reviewed the Plaintiff’s motion (DE 58) and Defendants’ response in opposition

  (DE 61).1 For the reasons stated below, this Court RECOMMENDS that Plaintiff’s motion be

  GRANTED IN PART AND DENIED IN PART.

                                               DISCUSSION

            Plaintiff brought this lawsuit alleging Defendants violated the overtime pay provision of

  the Fair Labor Standards Act (FLSA). Counsel negotiated a settlement agreement which the

  District Court declined to approve until the pending attorneys’ fees dispute is resolved. DE 55.

  Pursuant to the terms of the settlement, Defendants agreed to pay Plaintiff $20,000.00, representing

  overtime wages and liquidated damages, plus attorneys’ fees and costs “determined by the Court.”


  1
      No reply papers were filed and the time for doing so has expired.
Case 9:19-cv-80612-RKA Document 62 Entered on FLSD Docket 03/04/2020 Page 2 of 11



  DE 56 at 2. With the instant motion, Plaintiff seeks attorneys’ fees in the amount of $55,385.00

  and $400.00 in costs. Defendants do not oppose the Plaintiff’s request for reimbursement of his

  $400.00 filing fee, but object to the amount of attorneys’ fees as excessive. The Court finds

  Plaintiff is entitled to recover his $400.00 filing fee as a taxable cost under § 1920. See Gonzalez

  v. City of Hialeah, No. 17-20128-CIV, 2018 WL 1863746, at *3 (S.D. Fla. Mar. 6, 2018), report

  and recommendation adopted, No. 17-20128-CIV, 2018 WL 1786963 (S.D. Fla. Apr. 13, 2018)

  (J. Scola), aff’d, 760 F. App'x 840 (11th Cir. 2019).

         1. Calculation of Attorneys’ Fees: the Lodestar Method

         In calculating attorney fee awards, courts use the lodestar method, whereby a reasonable

  fee award is “properly calculated by multiplying the number of hours reasonably expended times

  a reasonable hourly rate.” ACLU of Ga. v. Barnes, 168 F.3d 423, 427 (citing Blum v. Stenson, 465

  U.S. 886, 888 (1994)). This “lodestar” may then be adjusted for the results obtained. See Barnes,

  168 F.3d at 427 (citing Loranger v. Stierheim, 10 F.3d 776, 781 (11th Cir. 1994)).1




  1
     In computing the lodestar amount, courts should consider: (1) the time and labor required, the
  novelty, complexity, and difficulty of the questions involved, and the skill requisite to perform the
  legal service properly; (2) the likelihood that the acceptance of the particular employment will
  preclude other employment by the lawyer; (3) the fee, or rate of fee, customarily charged in the
  locality for legal services of a comparable or similar nature; (4) the significance of, or amount
  involved in, the subject matter of the representation, the responsibility involved in the
  representation, and the results obtained; (5) the time limitations imposed by the client or by the
  circumstances and, as between attorney and client, any additional or special time demands or
  requests of the attorney by the client; (6) the nature and length of the professional relationship with
  the client; (7) the experience, reputation, diligence, and ability of the lawyer or lawyers performing
  the service and the skill, expertise, or efficiency of effort reflected in the actual providing of such
  services; and (8) whether the fee is fixed or contingent. Wachovia Bank v. Tien, No. 04-20834,
  2015 WL 10911506, at *1 (S.D. Fla. Apr. 7, 2015) (J. Valle) (citing Johnson v. Georgia Highway
  Express, Inc., 488 F.2d 714, 717-719 (5th Cir. 1974) (listing nearly identical factors to consider in
  determining a reasonable attorney’s fee)).



                                              Page 2 of 11
Case 9:19-cv-80612-RKA Document 62 Entered on FLSD Docket 03/04/2020 Page 3 of 11



             The reasonable hourly rate is defined as the “prevailing market rate in the relevant legal

  community for similar services by lawyers of reasonably comparable skills, experience, and

  reputation.” Barnes, 168 F.3d at 436 (quoting Norman v. Housing Auth. of Montgomery, 836 F.2d

  1292, 1299 (11th Cir. 1999)). The fee applicant bears the burden of establishing the claimed market

  rate. See Barnes, 168 F.3d at 427.

             The Court must consider “what a reasonable, paying client would be willing to pay,”

  bearing in mind “all of the case-specific variables that . . . courts have identified as relevant to the

  reasonableness of attorney’s fees,” including the Johnson factors. Arbor Hill Concerned Citizens

  Neighborhood Ass'n v. County of Albany, 522 F.3d 182, 184, 190 (2d Cir. 2008) (court must “step[]

  into the shoes of the reasonable, paying client, who wishes to pay the least amount necessary to

  litigate the case effectively”) (emphasis in original). In addition, the Court may consider prior

  hourly rates awarded to other attorneys of similar experience in the community and also the Court’s

  own knowledge of the rates charged by local practitioners. See McDonald ex rel. Prendergast v.

  Pension Plan of the NYSA-ILA Pension Trust Fund, 450 F.3d 91, 96-97 (2d Cir. 2006) (“A district

  court may also use its knowledge of the relevant market when determining the reasonable hourly

  rate.”). See also Norman, 836 F.2d at 1303 (“[t]he court . . . is itself an expert on the question [of

  fees] and may consider its own knowledge and experience concerning reasonable and proper fees

  . . .”).

             As to the type of evidence that the fee claimant should produce in support of a fee claim,

  in Barnes, the Eleventh Circuit stated,

             The fee applicant bears the burden of establishing entitlement and documenting the
             appropriate hours and hourly rates. That burden includes supplying the court with
             specific and detailed evidence from which the court can determine the reasonable
             hourly rate. Further, [ ] counsel should have maintained records to show the time
             spent on the different claims, and the general subject matter of the time



                                               Page 3 of 11
Case 9:19-cv-80612-RKA Document 62 Entered on FLSD Docket 03/04/2020 Page 4 of 11



         expenditures ought to be set out with sufficient particularity so that the district court
         can assess the time claimed for each activity.

  168 F.3d at 427 (citations and quotations omitted).

         In submitting a request for attorney’s fees, fee applicants are required to exercise “billing

  judgment.” Barnes, 168 F.3d at 428 (quoting Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)). If

  fee applicants do not exercise billing judgment by excluding “excessive, redundant, or otherwise

  unnecessary” hours, which are hours “that would be unreasonable to bill to a client and therefore

  to one’s adversary irrespective of the skill, reputation or experience of counsel,” the court must

  exercise billing judgment for them. See Barnes, 168 F.3d at 428 (quoting Norman, 836 F.2d at

  1301 (emphasis in original)).

         A. Hourly Rate

                 a. Hourly Rate of Attorney Mark A. Cullen

         According to the motion, Plaintiff’s counsel, Mark A. Cullen, charges an hourly rate of

  $400.00. DE 58-2 at 6. Mr. Cullen has been practicing complex civil litigation for over 39 years

  and is a partner in The Cullen Law Firm, P.A. DE 58-2 at 1, 6. Mr. Cullen cites several cases

  which find $400.00 to be a reasonable hourly rate for an attorney with comparable years of

  experience. DE 58-1. Defendants do not challenge the hourly rate requested by Mr. Cullen at

  $400.00 per hour. DE 61 at 4. Based on prior hourly rates awarded to other attorneys of similar

  experience in this District and the Court’s own knowledge of the rates charged by local

  practitioners, the Court finds the requested rate of $400.00 per hour for Mr. Cullen to be

  reasonable. See Ikpe v. Kreative Therapy & Rehab Ctr., Inc., Case No. 18-23217-CIV, 2019 WL

  1369502, at *2 (S.D. Fla. Mar. 20, 2019) (J. Williams) (holding that $400.00 per hour was a

  reasonable rate for an attorney with 16 years of experience in an FLSA case).




                                              Page 4 of 11
Case 9:19-cv-80612-RKA Document 62 Entered on FLSD Docket 03/04/2020 Page 5 of 11



                 b. Hourly Rate of Attorney Catherine A. Cullen

         According to the motion, Plaintiff’s counsel requests an hourly rate of $325.00 for

  Catherine A. Cullen. DE 58 at 6. Defendants challenge the requested hourly rate for Ms. Cullen

  as “excessive, unreasonable, and unsupported” because she only ascended from the role of

  paralegal to attorney during the pendency of this lawsuit. DE 61 at 4. Ms. Cullen became an

  attorney on September 17, 2019 after 23 years of experience as a litigation paralegal. DE 58 at 6.

  While acknowledging that there are no cases which afford a first-year attorney a rate of $325.00

  an hour, Plaintiff’s counsel argues Ms. Cullen should be afforded an hourly rate equal to an

  associate with 3 to 5 years of litigation experience. DE 58 at 7.

         Defendants note that Ms. Cullen was an attorney for less than four months when this case

  settled and counter that “courts have approved reasonable rates for a new lawyer with less than a

  year or two of experience at $150 to $200 an hour….” DE 61 at 4. See H.C. v. Bradshaw, No.

  18-cv-80810, 2019 WL 5079773, *9 (S.D. Fla. Oct. 10, 2019) (J. Matthewman) (concluding that

  a rate of $200.00 per hour was reasonable for a first-year attorney in South Florida); See also

  Garcia v. United Recovery Solutions, No. 17-cv-81199, 2018 WL 3701151, *4 (S.D. Fla. July 16,

  2018) (J. Valle) (concluding that a rate of $200 per hour was reasonable for an attorney with three

  years’ experience in South Florida).

         Considering Ms. Cullen’s level of experience beyond that of a typical first-year attorney

  and the Court’s own knowledge of the rates charged by local practitioners, the Court finds that

  $250.00 is a reasonable hourly rate for Ms. Cullen’s services as an attorney. See Brown Jordan

  Int’l, Inc. v. Carmicle, No. 14-cv-60629, 2017 WL 5633312, *4 (S.D. Fla. Aug. 7, 2017) (J.

  Hopkins) (finding that $250.00 was an appropriate hourly rate for a young associate who formerly

  worked on the case as a law clerk).



                                             Page 5 of 11
Case 9:19-cv-80612-RKA Document 62 Entered on FLSD Docket 03/04/2020 Page 6 of 11



                 c. Hourly Rate of Paralegals

         Plaintiff’s counsel also seeks $125.00 per hour for paralegal work performed by Ms. Donna

  Stevens and Ms. Cullen before Ms. Cullen became an attorney. DE 58 at 6. Defendants do not

  challenge the requested hourly rate of $125.00 for paralegal time (DE 61 at 4) and the Court finds

  the requested paralegal rate is reasonable. See Purcella v. Merchantile Adjustment Bureau, No.

  18-CV-61268, 2019 WL 6462550, at *6 (S.D. Fla. Nov. 13, 2019) (J. Valle) (finding paralegal

  compensation at an hourly rate of $125 per hour to be reasonable).

         B. Hours Expended

         The Court has reviewed the billing records submitted by The Cullen Law Firm, P.A., which

  indicate the following time spent on this case since February 16, 2019:

         Attorney Time

         Mark Cullen            55.90 hours

         Catherine Cullen       80.50 hours

         Paralegal Time

         Donna Stevens          6.6 hours

         Catherine Cullen       48.3 hours

  DE 58 at 8. During that time, Mark and Catherine Cullen attended settlement conferences,

  researched and reviewed the FLSA claim, requested jurisdictional discovery, researched the

  Court’s personal jurisdiction over Defendant Frank Sinito, attended a discovery hearing, and

  responded to a motion to dismiss.

         a. Time Responding to Mr. Sinito’s Motion to Dismiss for Lack of Personal Jurisdiction

         Plaintiff counsel’s fee request includes time to respond to Mr. Sinito’s motion to dismiss

  for lack of personal jurisdiction. DE 58-3 at 5-8. Defendants assert the hours expended responding



                                              Page 6 of 11
Case 9:19-cv-80612-RKA Document 62 Entered on FLSD Docket 03/04/2020 Page 7 of 11



  to the motion to dismiss were “unnecessary, incurred for unsuccessful purposes, and should not be

  subject to compensation.” DE 61 at 7. Defendants cite Lane v. Capital Acquisitions & Mgmt. Co.,

  for the proposition that “[a] downward adjustment of the lodestar may be required not only where

  there are excessive, redundant, or otherwise unnecessary hours, but also when the party being

  awarded fees . . . spent time on unsuccessful and unrelated claims.” 554 F. Supp. 2d 1345, 1350

  (S.D. Fla. 2008). In Lane, the Court declined to award Plaintiff’s attorney’s fees for time spent on

  non-FLSA claims against other Defendants. Id.

            By contrast, in the instant case, Plaintiff brought only one FLSA claim against all three

  defendants. DE 6. Defendants’ assertion that Plaintiff’s “separate claims against Mr. Sinito also

  raised wholly unique jurisdictional issues, the briefing of which cannot seriously be argued to have

  substantively advanced Plaintiff’s FLSA claims against Millennia itself” is unpersuasive. DE 61

  at 8. Mr. Sinito’s involvement in the lawsuit was directly related to his role as CEO of Millenia.2

  Indeed, all three Defendants were named in the Amended Complaint as employers under the FLSA

  and the parties’ proposed Settlement Agreement reveals that the corporate Defendant will pay the

  liabilities of the individual Defendants. DE 56 at 2, ¶4.

            It is unreasonable to file a motion to dismiss, in effect forcing the other side to respond to

  maintain their lawsuit, and then subsequently argue that Plaintiff counsel should not receive any

  fees for the work required to defend their client’s claim. Additionally, a proposed settlement was

  reached before the District Judge ruled on the motion to dismiss, therefore, it cannot be said that

  Plaintiff counsel’s defense of the motion was unsuccessful or that it failed to “advance any of

  Plaintiff’s FLSA claims against Millennia.” DE 61 at 9.              Accordingly, Plaintiff counsel’s




  2
      See also Sinito Declaration at ¶ 3 (DE 26.1)
                                                Page 7 of 11
Case 9:19-cv-80612-RKA Document 62 Entered on FLSD Docket 03/04/2020 Page 8 of 11



  preparation of a 17-page response plus exhibits to Defendants’ Motion to Dismiss was reasonable

  and Plaintiff is entitled to recover those fees.

           b. Time Pursing Discovery from Mr. Sinito

           Plaintiff’s counsel seeks fees for 10.8 hours expended pursuing jurisdictional discovery

  from Mr. Sinito. DE 58-3 8, 10-14. Defendants claim that Plaintiff should not be compensated

  for such time because “the Court’s personal jurisdiction was never resolved, jurisdictional

  discovery was never completed, and it therefore did not advance Plaintiff’s FLSA claims.” DE 61

  at 9.

           This Court specifically permitted Plaintiff to seek jurisdictional discovery from Mr. Sinito

  and granted “leave to obtain merits discovery from Mr. Sinito in the future based on a showing of

  good cause.” DE 48. It can hardly be said that pursuing discovery from Mr. Sinito “failed to

  advance Plaintiff’s FLSA” claims because this case was settled between the parties before the

  District Judge ruled on the Motion to Dismiss.              Plaintiff counsel’s time spent pursuing

  jurisdictional discovery from Mr. Sinito was reasonable and Plaintiff is entitled to reimbursement.

           c. Staffing

           Defendants challenge the hours expended by Plaintiff’s counsel at three events as

  unnecessarily duplicative. DE 61 at 6. Those three events with corresponding requested billable

  hours are as follows:

           August 15, 2019 - Mark Cullen and Catherine Cullen each billed 2.0 hours for attending
           a settlement conference;3

           November 8, 2019 - Mark Cullen billed 2.2 hours to “prepare attorney for discovery
           hearing. . . [and] attend as second chair,” while Catherine Cullen billed 1.5 hours to
           “prepare for and attend discovery hearing;”4


  3
      When this work was performed Catherine Cullen was a paralegal.
  4
      When this work was performed Catherine Cullen was an attorney.
                                               Page 8 of 11
Case 9:19-cv-80612-RKA Document 62 Entered on FLSD Docket 03/04/2020 Page 9 of 11



         November 18, 2019 - Mark Cullen billed 4.0 hours while Catherine Cullen billed 1.0 hour
         to attend a second settlement conference.

  DE 61 at 6-7.

         This Court finds such staffing redundant. See Vazquez v. 1052 LLC, No. 15-22677-Civ,

  2016 WL 541432, *3 (S.D. Fla. Feb. 11, 2016) (J. Cooke) (“When more than one attorney

  represents a party, a court must deduct from the fee award any ‘redundant hours.’”). Accordingly,

  the 3.0 hours Catherine Cullen spent attending the two settlement conferences (2.0 hours as a

  paralegal and 1.0 hour as an attorney), should be deducted because Mark Cullen was present.

  Likewise, the 2.2 hours that Mark Cullen spent accompanying Catherine Cullen to the November

  8th discovery hearing should also be deducted.

         d. Correspondence Review

         In the fee petition there are over fifty entries where the timekeeper billed 0.1 hour to

  “receive and review” correspondence from their client and defense counsel, “receive and review”

  paperless orders, and “receive and review” single page orders. DE 58-3. The Court finds this

  practice to be excessive and reduces these hours by two-thirds. See DaSilva v. Vozzcom, Inc., No.

  08-80040-CIV, 2009 WL 10667450, at *7 (S.D. Fla. June 9, 2009) (J. Hopkins) citing Denner v.

  Texas Dept. of Criminal Justice, No. SA-05-CA-184-XR, 2007 WL 294191, at *3 (W.D. Tex. Jan.

  29, 2007) (“[C]ourt found attorney billed an excessive amount of time for reviewing emails, where

  she appeared to have billed .1 hour for each email she read.”). Catherine Cullen is responsible for

  roughly seventy percent of those entries and Mark Cullen is responsible for roughly thirty percent.

  Accordingly, Catherine Cullen’s time should be reduced by 2.33 hours and Mark Cullen’s time

  should be reduced by 1 hour.




                                             Page 9 of 11
Case 9:19-cv-80612-RKA Document 62 Entered on FLSD Docket 03/04/2020 Page 10 of 11



          e. Fee Petition

          Finally, Plaintiff’s counsel seeks 20.1 hours for preparing their fee petition, including 5.5

   hours spent researching prevailing market rates in the Southern District of Florida. DE 58-3 at 15-

   16. While the Court recognizes that Plaintiff is entitled to recover the time his attorneys spent

   preparing their fee petition, the Court finds that the time sought is excessive. See Vergara v. Davis

   Bancorp, Inc., No. 10-21746-CIV, 2011 WL 13220344, at *2 (S.D. Fla. June 22, 2011) (J.

   Goodman) (noting that Eleventh Circuit has “allowed parties to recover the cost of establishing

   their right to, and the amount of attorney’s fees”) (citing Norelus v. Denny’s Inc., 628 F.3d 1270,

   1301 (11th Cir. 2010)). Based on the Court’s knowledge and experience reviewing fee petitions,

   it finds 5.0 hours preparing the instant fee petition to be reasonable. See Norman, 836 F.2d at 1303

   (“[t]he court . . . is itself an expert on the question [of fees] and may consider its own knowledge

   and experience concerning reasonable and proper fees . . .”). Accordingly, Mark Cullen’s 5.4

   hours spent drafting and preparing the affidavit and attachments for the fee petition is reduced to

   1.0 hour and Catherine Cullen’s 14.7 hours spent researching market rates and drafting the petition

   is reduced to 4.0 hours.

          Accordingly, this Court recommends that Plaintiff recovers attorneys’ fees as follows:

          Mark A Cullen, Esq.                    48.30 hours x $400 = $19,320.00

          Donna M. Stevens, Paralegal            6.60 hours x $125 = $825.00

          Catherine A. Cullen

                  Paralegal                      46.30 hours x $125 = $5,787.50

                  Esquire                        66.47 hours x $250 = $16,617.50

                                         TOTAL:                         $42,550.00




                                              Page 10 of 11
Case 9:19-cv-80612-RKA Document 62 Entered on FLSD Docket 03/04/2020 Page 11 of 11



                                          RECOMMENDATION

          Based on the foregoing, it is hereby RECOMMENDED that the District Court GRANT

   IN PART AND DENY IN PART Plaintiff’s Motion for Attorneys’ Fees and Costs (DE 58),

   awarding Plaintiff recovery of $42,550.00 in attorneys’ fees and $400.00 in costs for a total of

   $42,950.00.

                                  NOTICE OF RIGHT TO OBJECT

          A party shall serve and file written objections, if any, to this Report and Recommendation

   with the Honorable Roy K. Altman, United States District Court Judge for the Southern District

   of Florida, within FOURTEEN (14) DAYS of being served with a copy of this Report and

   Recommendation. Failure to timely file objections shall constitute a waiver of a party's "right to

   challenge on appeal the district court’s order based on unobjected-to factual and legal

   conclusions." 11th Cir. R. 3-1 (2016).



          DONE AND SUBMITTED in Chambers this 4th day of March, 2020 at West Palm Beach

   in the Southern District of Florida.




                                                               BRUCE REINHART
                                                               United States Magistrate Judge




                                             Page 11 of 11
